Case 3:20-cv-00936-FLW-TJB Document 2 Filed 01/28/20 Page 1 of 2 PageID: 75



Charles M. Lizza                         Of Counsel:
William C. Baton
SAUL EWING ARNSTEIN & LEHR LLP           Preston K. Ratliff II
One Riverfront Plaza, Suite 1520         Joseph M. O’Malley, Jr.
Newark, NJ 07102                         Dana Weir
(973) 286-6700                           PAUL HASTINGS LLP
clizza@saul.com                          200 Park Avenue
wbaton@saul.com                          New York, NY 10166
                                         (212) 318-6000
Attorneys for Plaintiffs
Sucampo GmbH, Sucampo Pharmaceuticals,   Attorneys for Plaintiffs
Inc., Sucampo Pharma Americas LLC,       Sucampo GmbH, Sucampo Pharmaceuticals,
Sucampo Pharma LLC, Takeda               Inc., Sucampo Pharma Americas LLC, and
Pharmaceutical Company Limited, Takeda   Sucampo Pharma LLC
Pharmaceuticals USA, Inc., and Takeda
Pharmaceuticals America, Inc.            William F. Cavanaugh
                                         Zhiqiang Liu
                                         PATTERSON BELKNAP WEBB & TYLER LLP
                                         1133 Avenue of the Americas
                                         New York, NY 10036
                                         (212) 336-2000

                                         Attorneys for Plaintiffs
                                         Takeda Pharmaceutical Company Limited,
                                         Takeda Pharmaceuticals USA, Inc., and Takeda
                                         Pharmaceuticals America, Inc.

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

SUCAMPO GMBH, SUCAMPO
PHARMACEUTICALS, INC., SUCAMPO
PHARMA AMERICAS LLC, SUCAMPO
PHARMA LLC, TAKEDA
PHARMACEUTICAL COMPANY                              Civil Action No. ___________
LIMITED, TAKEDA
PHARMACEUTICALS USA, INC. and                  FED. R. CIV. P. 7.1 DISCLOSURE
TAKEDA PHARMACEUTICALS                          STATEMENT OF PLAINTIFFS
AMERICA, INC.,                                  SUCAMPO GMBH, SUCAMPO
                                                 PHARMACEUTICALS, INC.,
                   Plaintiffs,                 SUCAMPO PHARMA AMERICAS
          v.                                  LLC, AND SUCAMPO PHARMA LLC
ZYDUS PHARMACEUTICALS (USA)
INC.,                                                   (Filed Electronically)

                   Defendant.
 Case 3:20-cv-00936-FLW-TJB Document 2 Filed 01/28/20 Page 2 of 2 PageID: 76



              Pursuant to Federal Rule of Civil Procedure 7.1, Sucampo GmbH, Sucampo

Pharmaceuticals, Inc., Sucampo Pharma Americas LLC, and Sucampo Pharma, LLC state as

follows:

              1.        Plaintiff Sucampo GmbH is a wholly-owned subsidiary of Sucampo

Pharmaceuticals, Inc.

              2.        Plaintiff Sucampo Pharma, LLC is a wholly-owned subsidiary of Sucampo

Pharmaceuticals, Inc.

              3.        Plaintiff Sucampo Pharma Americas LLC is a wholly-owned subsidiary of

Sucampo Pharmaceuticals, Inc.

              4.        Plaintiff Sucampo Pharmaceuticals, Inc. is an indirect wholly-owned

subsidiary of Mallinckrodt plc. Mallinckrodt plc has no parent corporation and no publicly-held

company owns 10% or more of its stock.



Dated: January 28, 2020                        By: s/ Charles M. Lizza
                                                   Charles M. Lizza
                                                   William C. Baton
Of Counsel:                                         SAUL EWING ARNSTEIN & LEHR LLP
                                                   One Riverfront Plaza, Suite 1520
Preston K. Ratliff II                              Newark, NJ 07102-5426
Joseph M. O’Malley, Jr.                            (973) 286-6700
Dana Weir                                          clizza@saul.com
PAUL HASTINGS LLP                                  wbaton@saul.com
200 Park Avenue
New York, NY 10166                                   Attorneys for Plaintiffs
(212) 318-6000                                       Sucampo GmbH, Sucampo Pharmaceuticals,
                                                     Inc., Sucampo Pharma Americas LLC,
Attorneys for Plaintiffs                             Sucampo Pharma LLC, Takeda
Sucampo GmbH, Sucampo                                Pharmaceutical Company Limited, Takeda
Pharmaceuticals, Inc., Sucampo Pharma                Pharmaceuticals USA, Inc., and Takeda
Americas LLC, and Sucampo Pharma, LLC                Pharmaceuticals America, Inc.




                                               -2-
